DETAILED ACTION
1.	Upon further review, the non-final action of 12/30/2021 is hereby withdrawn in view of the following action. The indicated allowability of claims 8, 13, and 17-20 is withdrawn in view of the newly discovered references to Woltmann (US 2005/0284400) and Krut (US 4,753,623). Rejections based on the newly cited references follow. 

Status of Claims
2.	As per the submission to the Office filed on 12/30/2021, the following represents the changes from the previous claims: Claim 1 was amended, claim 8 was canceled, and claims 21-35 are new. Claims 1-7 and 9-35 are presented for examination. 

Claim Objections
3.	Claims 1, 16, and 21 are objected to because of the following informalities: The word “to” should
be inserted between the word “access” and the word “said” in claim 1 line 3 and in claim 21 line 3, the word “is” should be inserted between the word “toy” and the word “constructed” in claim 16 line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5. 	Claims 3, 11-13, and 21-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 3 recites "The cat toy of Claim 3" in line 1. Claim 3 is rejected as a dependent claim that fails to refer back to and further limit another claim or claims. Claim 3 is indefinite as it is unclear as to from which claim it is claim 3 depends. For examination purposes claim 3 will be treated as depending from claim 2.
b. Claim 11 recites the limitation “said toy is configured to squeak, shake and/or make other movements and/or audible noises” in lines 1-2. The phrase "other movements and/or audible noises" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "other movements and/or audible noises"), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).
 	c. Claim 13 recites the limitation “said cat toy further comprises one or magnets” in lines 1-2. It is unclear if the cat toy comprises one magnet, one or a specific number of magnets, or any number of magnets. 
	d. Claim 21 recites the limitation “one or magnets attached to said lid” in line 6. It is unclear if one magnet, one or a specific number of magnets, or any number of magnets are attached to the lid. 
	e. Claim 31 recites the limitation “said toy is configured to squeak, shake and/or make other movements and/or audible noises” in lines 1-2. The phrase "other movements and/or audible noises" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "other movements and/or audible noises"), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).
f. Claims 12, 22-30, and 32-35 are rejected as depending upon a rejected claim.

6. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 5-7, 9-12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400).
a. Regarding claim 1, Quinn teaches a cat toy comprising a toy 24 [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]] attached to a lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]] mounted in main body 12 comprising one or more openings 14 allowing access toy 24 [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
Quinn does not specifically teach a lid pivotally or rotatably attached within a lid opening of said main body and pivotally or rotatably attached to said main body using trunnion support members enabling said lid to pivot or rotate 360 degrees within said lid opening. Woltmann teaches lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] pivotally or rotatably attached to main body 702, 704 [support members 702, 704 [0066]] using trunnion support members 715a [each end of arm 715 terminates in reduced arm section 715 a  [0070]] enabling said lid to pivot or rotate 360 degrees within said lid opening [heads 710, 720 joined to each other via a central portion 730 configured in the shape of a cross and rigidly connected to an arm 715 that is rotatable about a central axis 717 [0065]; arm 715 and the heads 710, 720 are rotatable relative to the mounting plate 705 [0066]] for the purpose of providing a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting [[0066], abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn to include a lid pivotally or rotatably attached within a lid opening of said main body and pivotally or rotatably attached to said main body using trunnion support members enabling said lid to pivot or rotate 360 degrees within said lid opening as taught by Woltmann because doing so would have provided a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting. 
b. Regarding claim 5, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 having main body 12. Quinn further teaches a portion of main body 12 covered or wrapped with a scratch pad-type material [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
c. Regarding claim 6, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 5 wherein said scratch-pad type of material is carpet [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
d. Regarding claim 7, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 wherein openings 14 comprise two coaxial aligned and axial spaced annular openings with toy 24 accessible through either of said openings. [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
e. Regarding claim 9, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 having toy 24. Quinn further teaches toy 24 is attached to lid 38 using compression spring 22 [toy support members 22 may be rigid or deformable structures and include but are not limited to…springs [0032]].
f. Regarding claim 10, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 wherein toy 24 comprises an animal, a ball, or a feather [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
g. Regarding claim 11, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 wherein toy 24 is configured to squeak, shake and/or make other movements and/or audible noises [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
h. Regarding claim 12, Quinn in view of Woltmann teaches (references to Woltmann) the cat toy of claim 11 wherein movements cause the lid to pivot or rotate within the lid opening of the main body [heads 710, 720 joined to each other via a central portion 730 configured in the shape of a cross and rigidly connected to an arm 715 that is rotatable about a central axis 717 [0065]; arm 715 and the heads 710, 720 are rotatable relative to the mounting plate 705 [0066]]. Quinn further teaches movement of toy 24 [a free-spinning or motorized toy [0032]; toy support members 22 and the pet toys 24 cooperate to provide movement to the pet toys 24 [0032]] attached to lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]]. Please note in the combination of Quinn and Woltmann the movements of the toy cause the lid to pivot or rotate.
i. Regarding claim 15, Quinn in view of Woltmann teaches (references to Woltmann) the cat toy of claim 1 wherein the lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] is motion-activated [when one head is engaged by the pet, both heads rotate about the central axis causing an interesting, and, from the pet's perspective, unexpected reaction [0066]].

9. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400) and Suring et al. (US Patent Publication 2007/0295284).
a. Regarding claim 2, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 comprising a lower portion of main body 12. Quinn in view of Woltmann does not specifically teach a base member attached to a terminal end of a lower portion of the main body. Suring teaches base member 50 attached to a terminal end of a lower portion of main body 22 for the purpose of providing an animal toy main body carrying toys accessible through access openings with a base member attached to a terminal end of a lower portion of the main body upon which the main body rests to prevent tipping of the toy during use by a cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Woltmann to include a base member attached to a terminal end of a lower portion of the main body as taught by Suring because doing so would have provided an animal toy main body carrying toys accessible through access openings with a base member attached to a terminal end of a lower portion of the main body upon which the main body rests to prevent tipping of the toy during use by a cat.

10. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400), Suring et al. (US Patent Publication 2007/0295284), and Lamstein et al. (US Patent Publication 2006/0191490). 
a. Regarding claim 3, Quinn in view of Woltmann and Suring teaches (references to Suring) the cat toy of claim (2, see 112 rejection) having base member 50. Quinn in view of Woltmann and Suring does not specifically teach the base member is constructed of a non-slip material to minimize movement of the cat toy during usage. Lamstein teaches non-slip material 1120 to minimize movement of the cat toy during usage [made to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring [0033]] for the purpose of providing a cat toy with a base member constructed to resist slippage from its intended orientation during usage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Woltmann and Suring to include base member is constructed of a non-slip material as taught by Lamstein because doing so would have provided a base member constructed to resist slippage from its intended orientation during usage.

11. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400) and Cook et al. (US Patent Publication 2012/0234258).
a. Regarding claim 4, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 having main body 12. Quinn in view of Woltmann does not specifically teach an upper portion of main body is semi-spherical and a lower portion of the main body is circular or annular. Cook teaches an upper portion 14 of main body 12 is semi-spherical [The top half dome or turret 14 [0024]] and a lower portion 16 of main body 12 is circular or annular [The bottom half or base 16 of the cylindrical shape housing 12 [0023]] for the purpose of providing a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann to include an upper portion of main body that is semi-spherical and a lower portion of the main body that is circular or annular as taught by Cook because doing so would have provided a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

12. 	Claims 13, 21, 25-32, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400) and Krut (US 4,753,623).
	a. Regarding claim 13, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 having lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]]. Quinn in view of Woltmann does not specifically teach magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of the magnets. Krut teaches magnet 14 attached to lid 11 [permanent magnet 14 is carried in a centered, vertically aligned, downwardly projecting relation from the lid 11, col. 2 lines 8-10] to initiate movement of the lid based on a positive and a negative charged end of the magnet [Please note this is an intended use limitation and the magnet is capable of initiating movement of the lid] for the purpose of providing a magnetically operated rotative amusement device to initiate a continuous spinning rotative movement for an indefinite period of time to the amazement of the viewer [col. 2 lines 32-36].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann to include magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of the magnets as taught by Krut because doing so would have provided a magnetically operated rotative amusement device to initiate a continuous spinning rotative movement for an indefinite period of time to amaze the viewer. 
b. Regarding claim 21, Quinn teaches a cat toy comprising a main body 12 comprising a toy 24 mounted therein 24 [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]], one or more openings 14 allowing access toy 24 [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]]; lid 38 attached within a lid opening of main body 12 and toy attached to lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]].
Quinn does not specifically teach a lid pivotally or rotatably attached within the lid opening. Woltmann teaches lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] pivotally or rotatably attached to main body 702, 704 [support members 702, 704 [0066]] for the purpose of providing a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting [[0066], abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn to include a lid pivotally or rotatably attached within a lid opening as taught by Woltmann because doing so would have provided a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting. 
Quinn in view of Woltmann does not specifically teach magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of said magnets. Krut teaches magnet 14 attached to lid 11 [permanent magnet 14 is carried in a centered, vertically aligned, downwardly projecting relation from the lid 11, col. 2 lines 8-10] to initiate movement of the lid based on a positive and a negative charged end of the magnet [Please note this is an intended use limitation and the magnet is capable of initiating movement of the lid] for the purpose of providing a magnetically operated rotative amusement device to initiate a continuous spinning rotative movement for an indefinite period of time to the amazement of the viewer [col. 2 lines 32-36].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann to include magnets attached to the lid to initiate movement of the lid based on a positive and a negative charged end of the magnets as taught by Krut because doing so would have provided a magnetically operated rotative amusement device to initiate a continuous spinning rotative movement for an indefinite period of time to amaze the viewer. 
c. Regarding claim 25, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having main body 12. Quinn further teaches a portion of the main body covered or  wrapped with a scratch pad-type material [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
d. Regarding claim 26, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 25 wherein said scratch-pad type of material is carpet [A protective edge cover 32 fabricated from carpet or similar padding may be disposed upon edge portions 34 of the apertures 14 to prevent injury to the pet as it enters the enclosure 12. A carpet 36 or similar soft, durable, washable cover is disposed upon the outer top wall 26 to provide comfort and a gripping surface for a pet and in particular for a cat [0031]].
e. Regarding claim 27, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 wherein openings 14 comprise two coaxial aligned and axial spaced annular openings with toy 24 accessible through either of said openings. [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]].
f. Regarding claim 28, Quinn in view of Woltmann and Krut teaches (references to Woltmann) the cat toy of Claim 21 wherein lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] is pivotally or rotatably attached to main body 702, 704 [support members 702, 704 [0066]] using trunnion support members 715a [each end of arm 715 terminates in reduced arm section 715 a  [0070]] enabling the lid to pivot or rotate 360 degrees within the lid opening [heads 710, 720 joined to each other via a central portion 730 configured in the shape of a cross and rigidly connected to an arm 715 that is rotatable about a central axis 717 [0065]; arm 715 and the heads 710, 720 are rotatable relative to the mounting plate 705 [0066]].
g. Regarding claim 29, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having toy 24. Quinn further teaches toy 24 is attached to lid 38 using compression spring 22 [toy support members 22 may be rigid or deformable structures and include but are not limited to…springs [0032]].
h. Regarding claim 30, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having toy 24. Quinn further teaches toy 24 comprises an animal, a ball, or a feather [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
i. Regarding claim 31, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 wherein toy 24 is configured to squeak, shake and/or make other movements and/or audible noises [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]].
j. Regarding claim 32, Quinn in view of Woltmann and Krut teaches (references to Woltmann) the cat toy of claim 31 wherein movements cause the lid to pivot or rotate within the lid opening of the main body [when one head is engaged by the pet, both heads rotate about the central axis causing an interesting, and, from the pet's perspective, unexpected reaction [0066]]. Quinn further teaches movement of toy 24 [a free-spinning or motorized toy [0032]; toy support members 22 and the pet toys 24 cooperate to provide movement to the pet toys 24 [0032]] attached to lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]]. Please note in the combination of Quinn, Woltmann, and Krut the movements of the toy cause the lid to pivot or rotate.
k. Regarding claim 34, Quinn in view of Woltmann and Krut teaches (references to Woltmann) the cat toy of claim 21 wherein lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] is motion-activated [when one head is engaged by the pet, both heads rotate about the central axis causing an interesting, and, from the pet's perspective, unexpected reaction [0066]].

13. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400) and Davison III et al. (US Patent Publication 2014/0283757). 
a. Regarding claim 14, Quinn in view of Woltmann teaches (references to Quinn) the cat toy of claim 1 having lid 38. Quinn in view of Woltmann does not specifically teach one or more lights and/or lasers attached to the lid and electrically connected to a power source. Davison III teaches one or more lights and/or lasers 8 attached to lid 4 [laser or other light source 8 can be attached to the turret 4 at the bottom of the housing 110. The laser/light source 8 is preferably attached to the turret 4 via a pivot member 7 that is pivotally arranged in a pivot mount 4 a, to allow pivoting movement of the laser/light source 8 [0042]] and electrically connected to power source 41 for the purpose of providing a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Woltmann to include one or more lights and/or lasers attached to the lid and electrically connected to a power source as taught by Davison III because doing so would have provided a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal.

14. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400) and Boshears (US 6,591,785).
a. Regarding claim 16, Quinn in view of Woltmann teaches (references to Woltmann) the cat toy of claim 1 having toy 24 [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]] and annular openings 14 within main body 12. Quinn in view of Woltmann does not specifically teach a toy constructed and configured to pop out of annular openings within the main body. Boshears teaches toys 111, 113, 115 [objects 111, 113 and 115 look like mice, col. 3 line 7] constructed and configured to pop out of annular openings 139, 141, 143 within main body 130 [sequential reciprocation of at least a portion of each of the objects 111, 113 and 115 through its respective port 139, 141 and 143 so that the “mice” emerge from and return with the “cheese”, col. 3 lines 8-11] for the purpose of providing a cat toy having a main body with a plurality of annular openings within the main body and toys that emerge from and return into the annular openings so the appearance and disappearance of the toy entices the cat. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann to include a toy constructed and configured to pop out of annular openings within the main body as taught by Boshears because doing so would have provided a cat toy having a main body with a plurality of annular openings within the main body and toys that emerge from and return into the annular openings so the appearance and disappearance of the toy entices the cat. 

15. 	Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Cook et al. (US Patent Publication 2012/0234258), Woltmann (US 2005/0284400), and Lamstein et al. (US Patent Publication 2006/0191490).
a. Regarding claim 17, Quinn teaches a cat toy assembly comprising a main body 12 comprising an upper portion and lower portion, said upper portion having coaxial aligned and axial spaced annular openings 14, said upper portion having lid 38 positioned within a lid opening of main body 12 [cover 38 forms the inner and outer top walls 20 and 26 [0031]; one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]], and cat toy apparatus 24 [toys 24 include a myriad of objects such as balls, bells, stuffed animals, feathers, yarn, figures, shiny objects, noise makers and a free-spinning or motorized toy [0032]] attached to said lid and accessible through openings 14 [enclosure 12 having a plurality of apertures 14 varying in dimension and configuration allow a cat or other pet access to an internal cavity…such that a cat is enabled to engage and be entertained by the pet toys 24 [0030]]. 
Quinn does not specifically teach a semi-spherical upper portion and an annular lower portion. Cook teaches a semi-spherical upper portion 14 [The top half dome or turret 14 [0024]] and an annular lower portion 12 [The bottom half or base 16 of the cylindrical shape housing 12 [0023]] for the purpose of providing a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn to include a semi-spherical upper portion and an annular lower portion as taught by Cook because doing so would have provided a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Quinn in view of Cook does not specifically teach a lid opening with a lid connected to a pair of trunnion support members protruding therein. Woltmann teaches a lid opening with lid 710, 720, 730 [a plurality of heads 710, 720 joined to each other via a central portion 730 [0065]] connected to a pair of trunnion support members protruding therein 702, 704 [support members 702, 704 [0066]; heads 710, 720 joined to each other via a central portion 730 configured in the shape of a cross and rigidly connected to an arm 715 that is rotatable about a central axis 717 [0065]; arm 715 and the heads 710, 720 are rotatable relative to the mounting plate 705 [0066]] for the purpose of providing a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting [[0066], abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Cook to include a lid opening with a lid connected to a pair of trunnion support members protruding therein as taught by Woltmann because doing so would have provided a pet toy with rotating motion that presents a unique visual experience and a variety of interesting and challenging activities to encourage pets to learn by experimenting. 
Quinn in view of Cook and Woltmann does not specifically teach a base member attached to a terminal end of said lower portion of said main body comprising a non-slip material. Lamstein teaches a base member comprising a non-slip material 1120 [made to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring [0033]] for the purpose of providing a cat toy with a base member constructed to resist slippage from its intended orientation during usage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Cook and Woltmann to include a base member comprising a non-slip material as taught by Lamstein because doing so would have provided a base member constructed to resist slippage from its intended orientation during usage.
b. Regarding claim 18, Quinn in view of Cook, Woltmann, and Lamstein teaches (references to Quinn) the cat toy assembly of Claim 17 wherein lid 38 [cover 38 forms the inner and outer top walls 20 and 26 [0031] comprises a motor and a power source and cat toy apparatus 24 is moved or rotated by said motor [one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]; toys 24 include a free-spinning or motorized toy [0032]].

16. 	Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Cook et al. (US Patent Publication 2012/0234258), Woltmann (US 2005/0284400), Lamstein et al. (US Patent Publication 2006/0191490), and Comerford (US Patent Publication 2010/0236496).
a. Regarding claim 19, Quinn in view of Cook, Woltmann, and Lamstein teaches (references to Quinn) the cat toy assembly of Claim 18 having the cat toy apparatus secured to the motor [toys 24 include a free-spinning or motorized toy [0032]]. Quinn in view of Cook, Woltmann, and Lamstein does not specifically teach a rotatable mount disk connected to a drive shaft of the motor and the cat toy apparatus secured to the mount disk. Comerford teaches rotatable mount disk 100 connected to drive shaft 60 of motor 40 [circular-shaped housing 30 that contains a motor 40 [0018]] and cat toy apparatus 70 is secured to mount disk 100 [mouse wand 70 is connected with the motor shaft 60 through a thrust bearing means 100 (FIG. 2) [0021]] for the purpose of providing a cat toy with a motor connected to a cat toy apparatus secured to a mount disk with a motor shaft so that the cat can see the cat toy apparatus moving at different speeds and erraticity in a seemingly randomly fashion that remains attractive for long periods of time for a typical pet cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Cook, Woltmann, and Lamstein to include a rotatable mount disk connected to a drive shaft of the motor and the cat toy apparatus secured to the mount disk as taught by Comerford because doing so would have provided a cat toy with a motor connected to a cat toy apparatus secured to a mount disk with a motor shaft so that the cat can see the cat toy apparatus moving at different speeds and erraticity in a seemingly randomly fashion that remains attractive for long periods of time for a typical pet cat. 
b. Regarding claim 20, Quinn in view of Cook, Woltmann, Lamstein, and Comerford teaches (references to Quinn) the cat toy assembly of Claim 19 wherein lid 38 comprises a motor [one or more pet toys 24 suspended from an inner top wall 20 of the enclosure [0038]; toys 24 include a free-spinning or motorized toy [0032]]. Quinn in view of Cook, Woltmann, Lamstein, and Comerford teaches (references to Comerford) the cat toy assembly of Claim 19 wherein motor 40 is contained within motor housing 30 [circular-shaped housing 30 that contains a motor 40 [0018]] and connected to mount disk 100 through opening 120 in the motor housing [thrust bearing means 100, motor 40, and at least part of the mouse wand 70 are enclosed in a non-rotating enclosure 110 which has a peripheral slot 120; The peripheral slot 120 is coplanar with the thrust bearing means 100, and may include an outer ring 102 having a gear 103 on an inside surface thereof, the gear driven by a gear 104 fixed to the motor shaft 60 (FIG. 3) [0021]].

17. 	Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400), Krut (US 4,753,623), and  Lamstein et al. (US Patent Publication 2006/0191490).
a. Regarding claim 22, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having a terminal end of a lower portion of main body 12. Quinn in view of Woltmann and Krut does not specifically teach a base member attached to a terminal end of a lower portion of the main body. Lamstein teaches base member 311 attached to a terminal end of a lower portion of the main body [to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring 1106. These strips are shown as an embodiment of the present invention as strips 312 appended to bottom surface 311 of cat scratcher system 310 of FIG. 3B [0033]] for the purpose of providing a cat toy with a base member constructed to resist slippage from its intended orientation during usage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Woltmann and Krut to include base member constructed of a non-slip material as taught by Lamstein because doing so would have provided a base member constructed to resist slippage from its intended orientation during usage.
b. Regarding claim 23, Quinn in view of Woltmann, Krut, and Lamstein teaches (references to Lamstein) the cat toy of Claim 22 having base member 311 constructed of a non-slip material 312 to minimize movement of the cat toy during usage [to resist slippage from its intended orientation by providing rubber or plastic frictional strips 1120 against flooring 1106. These strips are shown as an embodiment of the present invention as strips 312 appended to bottom surface 311 of cat scratcher system 310 of FIG. 3B [0033]].

18. 	Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400), Krut (US 4,753,623), and Cook et al. (US Patent Publication 2012/0234258).
a. Regarding claim 24, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having an upper portion and a lower portion of main body 12. Quinn in view of Woltmann and Krut does not specifically teach an upper portion of main body is semi-spherical and a lower portion of the main body is circular or annular. Cook teaches an upper portion 14 of main body 12 is semi-spherical [The top half dome or turret 14 [0024]] and a lower portion 16 of main body 12 is circular or annular [The bottom half or base 16 of the cylindrical shape housing 12 [0023]] for the purpose of providing a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann and Krut to include an upper portion of main body that is semi-spherical and a lower portion of the main body that is circular or annular as taught by Cook because doing so would have provided a cat toy with a teaser toy connected within a housing having a semi-spherical upper portion and circular lower portion shaped to provide the teaser toy with erratic movements pleasing to a cat and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

19. 	Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400), Krut (US 4,753,623), and Davison III et al. (US Patent Publication 2014/0283757). 
a. Regarding claim 33, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having lid 38. Quinn in view of Woltmann and Krut does not specifically teach one or more lights and/or lasers attached to the lid and electrically connected to a power source. Davison III teaches one or more lights and/or lasers 8 attached to lid 4 [laser or other light source 8 can be attached to the turret 4 at the bottom of the housing 110. The laser/light source 8 is preferably attached to the turret 4 via a pivot member 7 that is pivotally arranged in a pivot mount 4 a, to allow pivoting movement of the laser/light source 8 [0042]] and electrically connected to power source 41 for the purpose of providing a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cat toy taught by Quinn in view of Woltmann and Krut to include one or more lights and/or lasers attached to the lid and electrically connected to a power source as taught by Davison III because doing so would have provided a pet toy suitable for attachment to a surface with a power supply and one or more motors configured to move a light source to cause a point of laser light to move around on a distal surface in an erratic manner to provide a source of attraction and entertainment to an animal.

20. 	Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Quinn (US Patent Publication 2010/0263601) in view of Woltmann (US 2005/0284400), Krut (US 4,753,623), and Boshears (US 6,591,785).
a. Regarding claim 35, Quinn in view of Woltmann and Krut teaches (references to Quinn) the cat toy of Claim 21 having toy 24 and annular openings 14 within main body 12. Quinn in view of Woltmann and Krut does not specifically teach a toy constructed and configured to pop out of annular openings within the main body. Boshears teaches toys 111, 113, 115 [objects 111, 113 and 115 look like mice, col. 3 line 7] constructed and configured to pop out of annular openings 139, 141, 143 within main body 130 [sequential reciprocation of at least a portion of each of the objects 111, 113 and 115 through its respective port 139, 141 and 143 so that the “mice” emerge from and return with the “cheese”, col. 3 lines 8-11] for the purpose of providing a cat toy having a main body with a plurality of annular openings within the main body and toys that emerge from and return into the annular openings so the appearance and disappearance of the toy entices the cat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Quinn in view of Woltmann and Krut to include a toy constructed and configured to pop out of annular openings within the main body as taught by Boshears because doing so would have provided a cat toy having a main body with a plurality of annular openings within the main body and toys that emerge from and return into the annular openings so the appearance and disappearance of the toy entices the cat.

Response to Arguments
21.	Applicant’s arguments from the response filed on 03/30/2022 with respect to the rejection of claims 8, 13 and 17 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Woltmann (US 2005/0284400) and Krut (US 4,753,623).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313)446-6578.  The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.L/Examiner, Art Unit 3643                  

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643